Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
Applicant has amended the claims to overcome the previously indicated 112 rejections, the instant application is therefore allowed for reasons previously indicated in the non-final rejection mailed 12/16/20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIRVANA DEONAUTH/Examiner, Art Unit 3726                                                                                                                                                                                                        


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726